Citation Nr: 1635315	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  12-15 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the throat, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971, to include service in the Republic of Vietnam.  He is the recipient of numerous awards and decorations, to include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The issue of entitlement to service connection for tinnitus was also on appeal.  However, the RO awarded service connection for this disability in an October 2014 rating decision; representing a full grant of the benefit sought on appeal.

As a final preliminary matter, the Board notes that this appeal was processed using the electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran is seeking service connection for squamous cell carcinoma of the throat.  He asserts that his throat cancer is due to exposure to herbicides while in service.  A Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing otherwise.  38 C.F.R. § 3.307(a)(6)(iii).  In the instant case, the Veteran served in the Republic of Vietnam during the applicable time period and, thus, is presumed to have been exposed to herbicides.  It is provided that, if the diseases listed at 38 C.F.R. § 3.309(e) become manifest to a degree of 10 percent or more at any time after service, they will be presumed to be due to herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  However, these diseases do not include throat cancer.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  

The Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  See also Notice, 68 Fed. Reg. 27, 630-41 (May 20, 2003), and Notices at 61 Fed. Reg. 57, 586-589 (1996); 64 Fed. Reg. 59, 232-243 (1999); and 67 Fed. Reg. 42, 600-608 (June 24, 2002). See also Veterans and Agent Orange: Update 2006 (2007).  Nevertheless, the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).
  
In support of his claim, the Veteran has submitted a September 2009 private opinion from P.R.M., M.D.  The examiner stated that the Veteran had developed squamous cell cancer of his tonsil, which is usually associated with patients who smoke.  However, the Veteran is a non-smoker and he has never chewed tobacco or had any significant tobacco exposure.  The examiner noted that the Veteran may have been exposed to Agent Orange in Vietnam.  Thus, the examiner indicated that he would certainly consider a head and neck cancer in a non-smoker who was in Vietnam to be certainly at risk for an association between Agent Orange and the development of his cancer.  Nevertheless, this opinion is not definitive or specific.  In this regard, the examiner simply indicates that there would certainly be a risk for an association, but does not provide a clear opinion on the etiology of the Veteran's cancer with detailed rationale.  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support an award of service connection.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (finding that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship);  Morris v. West, 13 Vet. App. 94, 97 (1999) (finding that a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).

Nevertheless, the Veteran has not been afforded a VA examination and opinion to determine whether his throat cancer is related to service, to include in-service exposure to herbicides.  In light of the Veteran's assertions and the private opinion, the Board finds that a VA examination is necessary to decide this issue.  38 C.F.R.  § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his throat cancer.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  All indicated tests and studies should be undertaken.  

After examining the Veteran and reviewing the record, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's squamous cell cancer of the throat is related to his military service, to include his exposure to herbicides.

In offering any opinion, the examiner must consider the full record, to include service treatment records, specifically the March 1970 record documenting acute tonsillitis, post service treatment records, and the September 2009 private opinion that indicated an association with herbicides since the Veteran was a non-smoker.  The examiner should provide a detailed rationale for any opinion provided.

2.  After completing the above and any development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issue on appeal should be readjudicated.  If the issue remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

